Case 7:20-cv-09395-VB Document 29 Filed 03/25/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
seneee noee -X
MARIA RODRIGUEZ,
Plaintiff,

. ORDER OF DISMISSAL © -
CARDIAC CARE & VASCULAR pe

MEDICINE, PLLC, NANCY KONOVALOV-
NANNA, and MICHELE NANNA

Defendants. : pee Slasla \

 

20 CV 9395 (VB)

= ee a a 8h ee a xX

 

On March 18, 2021, the parties advised the Court they had reached a settlement in
principle. (Doc. #27). By Order dated March 18, 2021, the Court dismissed this case without
costs and without prejudice to restore the action to the Court’s calendar provided such an
application was made no later than April 19, 2021. (Doc. #28).

On March 25, 2021, the Court received by mail the attached letter from the parties
requesting the Court dismiss this case with prejudice.

Accordingly, it is HEREBY ORDERED that this case is dismissed with prejudice.

All other deadlines, scheduled conferences, or other scheduled court appearances are
cancelled. Any pending motions are moot.

Dated: March 25, 2021

White Plains, NY
SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge

 
Case 7:20-cv-09395-VB Document 29 Filed 03/25/21 Page 2 of 2

 

 

 

ECEIVE

 

 

 

 

 

MAR 20 duel ELEFANTE & PERSANIS, LLP
; - ATTORNEYS AT LAW
yrMiNGrAe SRICCETT! 670 WHITE PLAINS ROAD
SOUTHERN DISTRICT OF NEWYORK, SCARSDALE, NEW YORK 10583

PHONE: 914 725-4000 FAX: 914 722-6756

RALPH J. ELEFANTE * MARJORIE CAMPBELL.
MATTHEW N. PERSANIS PARALEGAL
Via ECF

March 19, 2021

Hon. Vincent L. Briccetti
United Stated District Court
Southern District of New York
300 Quarropas St. , Room 630
White Plains, NY 10601

Re: Maria Rodriguez v Cardiac Care and Vascular Medicine, PLLC, Nancy
Konovolov-Nanna, and Michele Nanna

Civil Docket Case No. 7:20-cv- 09395- VB
Your Honor;

This firm represents Plaintiff Maria Rodriguez in this matter. As noted in Mr. Deserio’s
March 18, 2021 Letter to the Court, the parties have agreed to resolve this dispute,
pursuant to a signed agreement that requires that the parties obtain a dismissal of this
action, with prejudice. Accordingly, the parties jointly request that the Court amend its
March 18, 2021 Order (Dkt. No. 28) which dismissed the action, without costs and
without prejudice to Plaintiff's right to restore the action, so that the action is instead
dismissed without costs but with prejudice. Thank you for your consideration of this
request.

Sincerely

a

   
    

Matthew Perganis (1182)

Ce: Pietro Deserio, Esq.
